Citation Nr: 1716931	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right knee in excess of 20 percent from June 2, 2001, to May 22, 2003.

2.  Entitlement to an increased rating in excess of 30 percent for arthritis of the right knee from May 23, 2003, to February 27, 2006.

3.  Entitlement to an increased rating in excess of 30 percent for arthritis of the right knee status post total knee replacement beginning May 2, 2007.

4.  Entitlement to an increased rating in excess of 30 percent for arthritis of the left knee prior to April 3, 2007.

5.  Entitlement to an increased rating in excess of 30 percent for arthritis of the left knee status post total knee replacement beginning June 1, 2008.



REPRESENTATION

Appellant represented by:	Teri Fields, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from September 1973 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a September 2011 hearing before a Veterans Law Judge (VLJ), which was held at the RO.  A transcript of the hearing has been associated with the claims file.  In a January 2016 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the September 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  In February 2016, the Veteran responded that he did not desire an additional hearing before the Board.  As such, the Board will proceed with review of the case.  See 
38 C.F.R. § 20.707.



Procedural Background (Right Knee)

The Veteran's right knee disability was initially granted service connection in a February 1992 rating decision.  Thereafter, in July 2001, the Veteran filed a claim for an increased rating for his right knee disability in excess of 20 percent.  In an August 2002 rating decision, the RO granted a 100 percent disability rating from April 10, 2001, to June 1, 2001, for treatment necessitating convalescence.  The Veteran's right knee disability rating beginning June 2, 2001 was deferred pending a VA examination.  Thereafter, in January 2003, the RO assigned a 20 percent rating, effective June 2, 2001.  In April 2003, new medical evidence was received pertaining to the Veteran's right knee disability.  On May 23, 2003, the Veteran also filed a statement requesting an increase for his right knee disability.  As such, the issue was readjudicated in a December 2003 rating decision, and the RO continued the 20 percent rating for the right knee disability beginning June 2, 2001.  The Veteran filed a timely notice of disagreement in February 2004 with the 20 percent rating assigned beginning June 1, 2001.

Thereafter, in an April 2005 rating decision, the RO granted a 30 percent rating, effective May 23, 2003 (the date of the Veteran's purported claim for increase).  The Board notes, however, that the rating decision currently on appeal is dated December 2003, based on his July 6, 2001, claim for increase.  

In a June 2006 rating decision, the RO granted a 100 percent disability rating from February 28, 2006, to April 30, 2007, for treatment necessitating convalescence.  Beginning May 1, 2007, a 30 percent rating was continued.  The issue was remanded by the Board in February 2012 and April 2016 in order to obtain new VA knee examinations. 

For these reasons, the Board finds that the issue currently on appeal regarding the right knee disability involves three separate "staged" ratings.  As such, the Board will consider whether a rating in excess of 20 percent is warranted from June 2, 2001 (the date following the first period of convalescence) to May 22, 2003 (the date prior to the grant of a 30 percent disability rating).  Additionally, the Board will consider whether a rating in excess of 30 percent for the right knee disability is warranted for the rating period from May 23, 2003, to February 27, 2006, and in excess of 30 percent beginning May 1, 2007 (following the last day of the second temporary total rating).

Procedural Background (Left Knee)

The Veteran filed a claim for an increased rating in excess of 20 percent for his left knee disability on May 23, 2003.  In a December 2003 rating decision, the RO continued the 20 percent rating.  The Veteran filed a notice of disagreement with the December 2003 rating decision.  A statement of the case was issued in April 2005 and the Veteran filed a substantive appeal.

In a December 2007 rating decision, the RO granted a 100 percent temporary rating for the Veteran's left knee replacement from April 3, 2007 to May 31, 2008.  Beginning June 1, 2008, the Veteran was assigned a 30 percent rating.  In a subsequent June 2016 rating decision, the RO granted a 30 percent rating for the left knee disability for the entire increased rating period prior to April 3, 2007 (i.e., beginning May 23, 2003).    

As such, the Board will consider whether an increased rating in excess of 30 percent for arthritis of the left knee is warranted for the rating period prior to April 3, 2007, and in excess of 30 percent beginning June 1, 2008, for arthritis of the left knee status post total knee replacement.


FINDINGS OF FACT

1.  For the increased rating period from June 2, 2001 to May 22, 2003, the Veteran's right knee disability was manifested by arthritis with painful motion limited to, at worst, flexion to 90 degrees and extension to 5 degrees, but with considerable functional impairment manifested by an inability to squat, climb, or perform excessive walking or standing for more than an hour without rest.

2.  For the increased rating period from June 2, 2001, to May 22, 2003, the Veteran's right knee meniscus disability more nearly approximated symptoms of locking, pain, and effusion.

3.  For the rating period from May 23, 2003, to February 27, 2006, the Veteran's right knee arthritis was manifested by complaints of painful motion with forward flexion to, at worst, 85 degrees and extension to 20 degrees.

4.  For the increased rating period from May 23, 2003, to February 27, 2006, the Veteran's right knee meniscus disability more nearly approximated symptoms of locking, pain, and effusion.

5.  For the rating period beginning May 2, 2007, the Veteran's right knee disability has been manifested by intermediate degrees of residual weakness, pain, and limitation of extension to, at worst, 10 degrees.

6.  For the rating period prior to April 3, 2007, Veteran's left knee disability was manifested by painful motion with extension to, at worst, 20 degrees, with flexion that exceeded 60 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.

7.  For the rating period beginning June 1, 2008, the Veteran's left knee disability was manifested by intermediate degrees of residual weakness, pain, and limitation of extension to, at worst, to 0 degrees.


CONCLUSIONS OF LAW

1.  For the increased rating period from June 2, 2001 to May 22, 2003, the criteria for a rating in excess of 20 percent for painful limitation of motion associated with right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010-5003 (2016).

2.  For the increased rating period from June 2, 2001, to May 22, 2003, the criteria for a separate 20 percent rating for right knee meniscus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2016).

3.  For the rating period from May 23, 2003, to February 27, 2006, the criteria for a rating in excess of 30 percent for painful limitation of motion associated with right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5261 (2016).

4.  For the rating period from May 23, 2003, to February 27, 2006, the criteria for a separate 20 percent rating for right knee meniscus disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2016).

5.  For the rating period beginning May 2, 2007, the criteria for a rating in excess of 30 percent rating for arthritis of the right knee disability, status-post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2016).

6.  For the rating period prior to April 3, 2007, the criteria for a rating in excess of 30 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010-5261 (2016).

7.  For the rating period beginning June 1, 2008, the criteria for a rating in excess of 30 percent rating for arthritis of the left knee, status-post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in June 2003 and notice with respect to the effective-date element of the claim by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Veteran's claims were readjudicated in June 2008, May 2012, and June 2016 supplemental statements of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, a medical article, and VA and private treatment records.  The Veteran was also afforded VA examinations in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds the examinations to be adequate.  Taken together, the examinations considered the relevant rating criteria and discussed the Veteran's symptoms in detail.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating Analysis 

For organizational purposes the Board will address each knee separately.  Further, as there are various staged ratings throughout the appeal period, the Board will address each period separately. 

Right Knee Disability From June 2, 2001, to May 22, 2003

As addressed in the Introduction section above, the Veteran is in receipt of a 20 percent rating from June 2, 2001, to May 22, 2003.  This period represents a portion of the rating period on appeal from the date following the first period of a temporary total ratings for treatment necessitating convalescence (i.e., from April 10, 2001 to June 1, 2001) to the date prior to an award of a 30 percent rating (starting on May 23, 2003). 

The medical evidence includes an October 2002 VA examination report.  The examiner indicated that the Veteran had undergone arthroscopic right knee surgery on April 10, 2001, which repaired a medical meniscus tear.  The Veteran was also diagnosed with DJD arthritis of the right knee.  It was further indicated, that since the surgery, the Veteran had continued to go to his private physician for cortisone injections into his knee every four to five months.  During the evaluation, the Veteran reported persistent difficulty with swelling, pain, and restricted range of motion.  Upon physical examination, active range of motion of the right knee was from 0 to 90 degrees and the Veteran could only go passively from 0 to 95 degrees because of the pain.  There were scattered arthroscopic, surgical, well-healed scars on the right knee.  With a five-pound weight on his right ankle, the Veteran could still go from 0 to 90 degrees actively on five excursions with some tiring and some increased pain.   It was further noted, that at the time of examination, the Veteran could not squat, climb, or participate in sports.  There was no incoordination of the right knee, but there was evidence of weakness with a five-pound weight on the right ankle as a result of weakness of the quadriceps.  He also had some fatigue
on repeated episodes of motion.  Functional impairment of the right knee was noted by the examiner to be "considerable" as the Veteran could not squat, climb, or perform excessive walking or standing for more than an hour without rest.

The Veteran underwent a right knee magnetic resonance imaging (MRI) in November 2002 and the results showed "extremely severe" degenerative changes of the right knee and extensive degenerative tears of the middle and posterior thirds of the medical meniscus.  There was also small joint effusion.  

Private treatment records show that the Veteran was seen in January 2003 for "significant" pain in the right knee.  Range of motion in the right knee was noted to be from 95 degrees in flexion to 5 degrees in extension.  The physician advised the Veteran that the only solution to eradicating his knee pain was a total knee replacement.  The Veteran was given cortisone injections.  In March 2003, the Veteran reported swelling and continued pain in the right knee.  The doctor noted "marked" tenderness to palpation over the medical joint.  

The evidence also includes an April 2003 statement from the Veteran's private orthopedic surgeon, which indicated that the Veteran would need total knee replacements.  

As indicated in the January 2003 rating decision, the RO had initially evaluated the Veteran's right knee disability under the diagnostic code for instability (Diagnostic Code 5257); however, as there was no evidence of instability, the right knee disability was evaluated as 20 percent disabling under Diagnostic Code 5262 for impairment of the tibia and fibula resulting in "moderate" knee disability.  

Although the RO rated the Veteran's right knee disability under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board finds this diagnostic code to be inappropriate, as there is no evidence of record showing nonunion or malunion of the tibia and fibula.  

Rather, the Veteran's currently assigned 20 percent rating is more appropriately considered under Diagnostic Code 5003 for degenerative arthritis.  Under this code, arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

On review, the Board finds that the Veteran's right knee arthritis for the rating period from June 2, 2001, to May 22, 2003, is adequately considered by the currently assigned 20 percent rating.  The 20 percent rating encompasses the  Veteran's report of persistent difficulty with pain and restricted range of motion, including an inability to squat, climb, or participate in sports; evidence of weakness with a five-pound weight on the right ankle and he had some fatigue on repeated episodes of motion; and "considerable" functional impairment of the right knee in October 2002 VA examiner, as the Veteran could not squat, climb, or perform excessive walking or standing for more than an hour without rest.  The Veteran's right knee range of motion did not result in a compensable evaluation either in flexion or extension.  Therefore, the Board finds that the Veteran's disability is adequately compensated by a 20 percent rating under DeLuca 8 Vet. App. at 206 -07.

Next, the Board finds that a separate 20 percent rating is warranted for the rating period from June 2, 2001, to May 22, 2003, under Diagnostic Code 5258.  The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to overlap, and therefore, separate ratings can be assigned where appropriate symptomatology is shown. 

Under Diagnostic Code 5258, a rating of 20 percent is warranted for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

As indicated above, the Veteran underwent a right knee MRI in November 2002, which showed extensive degenerative tears of the middle and posterior thirds of the medical meniscus.  There was also small joint effusion.  He also complained of pain in the right knee.  Although there is no specific indication of "locking" as contemplated under DC 5258, the Board finds that the Veteran's inability to squat, climb, or perform excessive walking or standing for more than an hour without rest more nearly approximates all of the symptoms discussed under DC 5258.  As such, the Board finds that a separate 20 percent rating for right knee impairment is warranted for the rating period from June 2, 2001, to May 22, 2003.

The Board also considered other Diagnostic Codes relating to the right knee; however, the Board finds that they are not applicable.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); instability (Diagnostic Code 5257), or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate ratings for the right knee is not warranted under any of these Diagnostic Codes.

Right Knee Disability From May 23, 2003, to February 27, 2006

As indicated above, the RO awarded a 30 percent disability rating of 30 percent for arthritis of the right knee from May 23, 2003, to February 27, 2006.  See April 2005 rating decision.  Beginning February 28, 2006, the RO assigned a temporary 100 percent rating through May 1, 2007, for the right knee disability.  

The relevant evidence during this rating period includes an August 2003 VA examination.  On examination of the right knee, there was +1 swelling and range of motion was from 20 to 90 degrees.  With a 5-pound weight on his right ankle, range of motion was unchanged, but with more difficulty.  Thus, the examiner indicated that he had loss of range of motion of 55 degrees (140 degrees (-) 55 degrees = 85 degrees) because of pain and stiffness in the right knee and had evidence of mild to moderate weakness and fatigue in the right knee, but no incoordination.  The Veteran used a cane in the right hand to assist with ambulation.  

Private treatment records show swelling and pain in right knee and marked tenderness to the medial joint line.  In an August 2003 and February 2004 treatment records, the Veteran underwent bilateral knee injections.  A report from January 2004, showed extension to 5 degrees and flexion to 95 degrees with pain and crepitus.  It was further indicated that the Veteran had "some degenerative tears of the meniscus of the knees."  

As noted above, the Veteran is in receipt of a 30 percent rating for the period from May 23, 2003, to February 27, 2006 under Diagnostic Code 5261 (limitation of extension).  The Board finds that a higher rating under this code is not warranted as the Veteran did not have extension of the right knee limited to 30 degrees as contemplated for next higher 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5261.

Further, a higher or separate rating under Diagnostic Code 5260 is not warranted.  As indicated by the August 2003 VA examiner, flexion was limited to, at worst, 85 degrees following repetitive-use testing, and such range-of-motion finding does not more nearly approximate a higher or separate rating under Diagnostic Code 5260.

The Board does find, however, that a separate 20 percent rating is warranted for the rating period from May 23, 2003, to February 27, 2006 under Diagnostic Code 5258.  

As indicated above, the January 2004 private treatment record indicates that the Veteran had "some degenerative tears of the meniscus of the knees."  The Veteran has also complained of pain in the right knee, which has required numerous steroid injections.  During the August 2003 VA examination, the Veteran was noted to have swelling in the right knee (effusion).  The examiner also indicated that the Veteran could not climb or squat "at all."  The Board finds that DC 5258 adequately considers these symptoms.  As such, the Board finds that a separate 20 percent rating is warranted for the rating period from May 23, 2003, to February 27, 2006.

The Board also considered other Diagnostic Codes relating to the right knee; however, the Board finds that they are not applicable.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); instability (Diagnostic Code 5257), or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the right knee is not warranted under any of these Diagnostic Codes.

Right Knee Disability Beginning May 2, 2007

The RO assigned a temporary total rating for treatment necessitating convalescence for the Veteran's right total knee replacement from February 28, 2006, to May 1, 2007.  Beginning May 2, 2007, the RO assigned a 30 percent rating under Diagnostic Code 5055.

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In this case, the RO properly assigned a schedular 100 percent rating for a period of one year following the right knee replacement.  The Veteran was assigned a 30 percent rating, effective May 2, 2007.

The evidence during this rating period includes a May 2008 VA examination.  During the evaluation, the Veteran reported that his knee pain was 4 out of 10 and increased to 6 out of 10 approximately 3-4 times a month.  The Veteran denied weakness, but indicated that he had occasional instability.  Range of motion testing of the right knee revealed -10 extension and 100 degrees of flexion with active and passive testing.  There was pain throughout range of motion, but repetitive use testing was unchanged and there was no fatigue, weakness, or incoordination.  There was also no objective evidence of instability in the right knee.    

The Veteran underwent another VA examination in April 2012.  He reported flare-ups of right knee pain 2-3 times a week.  Stretching was noted to alleviate the pain.  Range of motion testing showed flexion limited to 100 degrees with pain at 100 degrees.  Extension was limited to 10 degrees with no objective evidence of pain.  Repetitive-use testing increased extension of the right knee by 5 degrees.   The examiner noted less movement than normal and pain on movement.  Strength was normal.  Instability of the knee was not tested.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion. 

Pursuant to the Board's most recent remand, the Veteran was afforded another VA examination in May 2016.  During the examination, the Veteran stated that his knees were "fine now.  It's my back that hurts."  He denied falls, any sense of instability of the knees, subluxation of the knees, effusion, pain, or locking.  No flare-ups were reported.  Range of motion testing of the right knee was from 0 to 100 degrees with no pain.  There was no change with repetitive-use testing.  Muscle strength was normal and there was no ankylosis of the right knee.  There was also no joint instability.  The Veteran's scars were not found to be painful or unstable and did not have a total area equal to or greater than 39 square centimeters.

Upon review of all the evidence of record, the Board finds that, for the rating period beginning May 2, 2007, the evidence weighs against the assignment of a rating in excess of 30 percent for the Veteran's right knee disability under DC 5055.  As noted above, the Veteran's right knee extension was limited to, at worst, 10 degrees.  Additionally, the Veteran denied subluxation of the knees, effusion, pain, and locking.  At no time from May 2, 2007, forward, has the Veteran's right knee flexion been shown to be any less than 100 degrees.  There have been indications of some pain or tenderness during motion, but no clinical findings or further limitation of motion due to pain or weakness was noted.  There has been no finding, at any time, of any limitation of extension, including due to pain or following repetitive motion, which would warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Further, there has been no indication of any ankylosis of the right knee at any time and no indication of any malunion or nonunion of the tibia and fibula.  As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not result in a higher rating than his currently assigned 30 percent evaluation.  Additionally, for the reasons discussed above, the Board finds that the evidence for the period beginning May 2, 2007, does not refect chronic residuals consisting of severe painful motion or weakness.  

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the right knee disability for the rating period beginning May 2, 2007.
In deciding this claim, the Board considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the observable symptoms of his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent he argues that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain and weakness and examiners have consistently found no weakness and no additional limitation of function due to pain.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating. 

Left Knee Disability Prior to April 3, 2007

The Veteran's left knee disability is rated under DC 5010-5261 (limitation of extension) for the rating period prior to April 3, 2007.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

The rating criteria regarding the knee (DCs 5256-5263) have been discussed in the previous sections.  
The evidence pertaining to the Veteran's left knee disability includes an August 2003 VA examination.  Upon physical examination, active range of motion was from 10 to 90 degrees.  With a 5 pound weight on the left ankle, range of motion of the left knee was from 20 to 90 degrees.  There was evidence of moderate weakness and fatigue because of difficulty going into repetitive motions with the weight.  The examiner did not address instability of the left knee.  

The evidence also includes a February 2006 private physical examination.  During the examination, the Veteran had tenderness to palpation of the medial compartment of the left knee.  Flexion was limited to 100 degrees.  Extension was not indicated.

During an April 2006 VA examination, the Veteran noted that he had some mild instability in the left knee.  He also reported increased pain with kneeling or squatting.  Examination of the left knee showed range of motion from 0-125 degrees of with pain at 125 degrees.  The anterior and posterior drawer test was negative.  A Lachman examination and McMurray test were negative.  

Upon review of the evidence of record prior to April 3, 2007, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability is not warranted.  As noted above, the Veteran is in receipt of a 30 percent rating for limitation of extension under Diagnostic Code 5010-5261 for the left knee prior to April 3, 2007.  

Separate ratings for limitation of flexion and extension are only appropriate when there is a compensable level of limitation.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Here, the Veteran's left knee was measured with flexion to, at worst, 90 degrees.  Flexion to 60 degrees or beyond is assigned a zero, noncompensable rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  As such, the Board finds that a higher or separate rating in excess of 30 percent is not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

Further, there is no indication that the Veteran's left knee extension more nearly approximated limitation of motion to 30 degrees, as contemplated by a 40 percent rating under DC 5261.  Even with a 5 pound weight on his left ankle, range of motion of the left knee was, at worst, to 20 degrees in extension.  See August 2003 VA examination.  As such, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Further, the Board finds that a higher or separate rating is not warranted under Diagnostic Code 5257, which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the Veteran reported mild instability in the left knee during the April 2006 VA examination, objective testing of the left knee did not show instability and the anterior and posterior drawer test, Lachman's examination, and McMurray's test were negative.  There is also no evidence of recurrent subluxation of the left knee.  As such, the Board finds that the Veteran does not have instability of the left knee, and a higher or separate evaluation under Diagnostic Code 5257 is not warranted for the rating period prior to April 3, 2007.

The Board also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the evidence for the rating period prior to April 3, 2007 does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); or impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating, in excess of 30 percent, for left knee arthritis is not warranted under any of these Diagnostic Codes for the rating period prior to April 3, 2007.

Left Knee Disability Beginning June 1, 2008

The RO assigned a temporary total rating for treatment necessitating convalescence following his left total knee replacement from April 3, 2007, to May 31, 2008.   Beginning June 1, 2008, the RO assigned a 30 percent rating under Diagnostic Code 5055.

As noted in the previous section, under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In this case, the RO properly assigned a temporary schedular 100 percent rating for a period of one year following the left knee replacement, and a 30 percent rating, effective June 1, 2008.

The relevant evidence during this rating period includes a May 2008 VA examination, conducted only a few days prior to the expiration of the total temporary rating.  During the evaluation, the Veteran reported that his knee pain was rated a 4 out of 10 and increased to a 6 out of 10 approximately 3-4 times a month.  The Veteran denied weakness, but indicated that he had occasional instability.  Range of motion testing of the left knee revealed 0 extension and 90 degrees of flexion with active and passive testing.  There was pain throughout range of motion, but repetitive use testing was unchanged and there was no fatigue, weakness, or incoordination.  There was also no objective evidence of instability in the left knee.    

The Veteran underwent another VA examination in April 2012.  The Veteran reported that he had flare-ups of pain 2-3 times a week.  Stretching was noted to alleviate the pain.  Range of motion testing showed flexion limited to 110 degrees with no objective evidence of pain.  Extension was to 0 degrees with no objective evidence of pain.  Repetitive use testing did not additionally decrease range of motion.  Strength was normal; however, instability of the knee was not tested.  The examiner specifically indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion. 

Pursuant to the Board's most recent remand, the Veteran was afforded another VA examination in May 2016.  During the examination, the Veteran stated that his knees were "fine now.  It's my back that hurts."  He denied falls, any sense of instability of the knees, subluxation of the knees, effusion, pain, or locking.  No flare-ups were reported.  Range of motion testing of the left knee was from 0 to 100 degrees with no pain.  There was no change with repetitive use testing.  Muscle strength was normal and there was no ankylosis of the left knee.  There was no joint instability.  The Veteran's scars were also not found to be painful or unstable and did not have a total area equal to or greater than 39 square centimeters.

Upon review of all evidence of record, the Board finds that, for the rating period beginning June 1, 2008, the evidence weighs against a finding of a rating in excess of 30 percent for the Veteran's left knee disability.  As noted above, his left knee extension was limited to, at worst, 0 degrees.  Additionally, the Veteran denied subluxation of the knees, effusion, pain, or locking.  At no time from June 1, 2008, forward, has the Veteran's left knee flexion been shown to be any less than 100 degrees.  There have been indications of some pain or tenderness during motion, but no clinical findings of further limitation of motion due to pain or weakness.  There has been no finding, at any time, of any limitation of extension, including due to pain or following repetitive motion, which would warrant a rating in excess of 30 percent under Diagnostic Code 5261.  There has been no indication of any ankylosis of the left knee at any time and no indication of any malunion or nonunion of the tibia and fibula.  As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not be appropriate. 

For these reasons, the Board finds that the evidence for the period beginning June 1, 2008, does not refect chronic residuals consisting of severe painful motion or weakness.  For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for the left knee disability for the rating period beginning June 1, 2008.

The Board considered the Veteran's lay statements.  Indeed, he is competent to report his own observations with regard to the symptoms of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent the Veteran argues that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain and weakness and examiners have consistently found no weakness and no additional limitation of function due to pain.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left knee to such an extent as to warrant assignment of a higher rating. 

The Board finds no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.  The Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee (with the exception of the codes pertaining to knee cartilage, which the Veteran no longer has as a result of his total knee replacement).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, the Veteran has already been awarded a TDIU, effective October 4, 2009 (the date of his last employment) due to several of his service-connected disabilities.  See May 2012 rating decision.  Because, in this case, a TDIU has already been granted for the Veteran's entire period of unemployability, the issue of unemployability is no longer raised.  
The Board also considered whether Special Monthly Compensation (SMC) at the housebound rate is warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008). In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100-percent schedular rating also has been granted.  Bradley, at 293-94.  Consequently, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 
38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

Following the date of his last employment (i.e., October 4, 2009), the RO awarded SMC under 38 U.S.C.A. § 1114 (s) from October 5, 2010, to June 1, 2012, based on severe osteoarthritis of the left hip, status-post total replacement rated as 100 percent disabling, and additional service-connected disabilities independently ratable at 60 percent.  

Regarding SMC for the rating period from October 5, 2009, to October 5, 2010, and beginning June 2, 2012, the Board finds that SMC under 38 U.S.C.A. § 1114 (s) is not warranted.  In this regard, a TDIU was awarded due to the impact of various service-connected disabilities, instead of one in isolation.  As such, this case is distinguishable from the Bradley for the rating period from October 5, 2009 to October 5, 2010, and beginning June 2, 2012.

ORDER

An increased rating for arthritis of the right knee in excess of 20 percent from June 2, 2001, to May 22, 2003, is denied.

A separate 20 percent rating for tears of the right medical meniscus from June 2, 2001, to May 22, 2003, is granted, subject to the laws and regulations governing monetary benefits. 

An increased rating for arthritis of the right knee in excess of 30 percent from May 23, 2003 to February 27, 2006 is denied.

A separate 20 percent rating for tears of the right medical meniscus from May 23, 2003, to February 27, 2006, is granted, subject to the laws and regulations governing monetary benefits. 

A rating in excess of 30 percent for arthritis of the right knee disability, status-post total knee replacement beginning May 2, 2007, is denied. 

A rating in excess of 30 percent for arthritis of the left knee prior to April 3, 2007 is denied. 

A rating in excess of 30 percent for arthritis of the left knee disability, status-post total knee replacement, beginning June 1, 2008, is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


